DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, species II, claims 1-6 and 8, in the reply filed on May 17, 2022 is acknowledged.
Claims 7 and 9-22 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 17, 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/145130, filed on September 27, 2018.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 19, 2020 and June 24, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: Typographical error. Changing "grapheme" to "graphene" ([0033], line 11) is suggested.
Appropriate correction is required.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 4-6 and 8 are objected to because of the following informalities: Inconsistent terminologies. Changing "the circuit layers" to "the plurality of circuit layers" (claim 4, lines 1-2); "the first dielectric layer" to "the at least one first dielectric layer" (claim 4, line 9); "the second dielectric layer" to "the at least one second dielectric layer" (claim 4, line 16; claim 5, line 12), are suggested. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the other side" in line 14. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKinley et al. (2009/0113705).
As for claim 1, McKinley et al. show in Figs. 1, 4B and related text a package structure, comprising: 
a circuit board PWB, comprising a plurality of circuit layers 80/90/25-3-25-10 and a composite material layer 40/470, wherein a thermal conductivity of the composite material layer is between 450 W/mK and 700 W/mK (claim 18); and 
a heat generating element 10, disposed on the circuit board, and electrically connected to the circuit layers, wherein heat generated by the heat generating element is transferred to an external environment through the composite material layer.

As for claim 2, McKinley et al. show the composite material layer comprises a first material and a second material (claim 1, line 5-6; [0058], lines 9-10), and a thermal conductivity of the first material is greater than a thermal conductivity of the second material (note: thermal conductivity of graphite (or graphene) is higher than thermal conductivity of copper). 

As for claim 3, McKinley et al. show the first material is graphene, and the second material is copper ([0058], lines 9-10; note: a graphite is composed of stacked layers of graphene sheets).

Allowable Subject Matter
Claims 4-6 and 8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or suggest, singularly or in combination, the claim structure of the circuit board, as recited in claim 4.
Claims 4-6 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEIYA LI/Primary Examiner, Art Unit 2811